Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on October 23, 2020.

Claims 10,13,14,16,18,20-23,27-30,32-35,37,38,47,49-52,65,66,71,73-80,82,and 86-88 are pending. Claims 14,16,18,23,27-30,32-35,37,38,65,66,71,73-80,82 and 86-88 have been withdrawn from consideration due to a non-elected invention or species. Claims 10,47 and 49-52 have been amended. Claims 1-9,11,12,15,17,19,24-26,31,36,39-46,48,53-64,67-70,72,81,83-85 and 89-108 have been cancelled.

All prior 102 rejections are withdrawn in view of applicant’s amendments to the claims. 

The rejection of Claims 10,13,20-22,47,49 and 52 under 35 U.S.C. 103 as being unpatentable over Setsune et al. (Synthesis of N,N'-Diacyindigotins (N,N'=Diacyl-2,2"-bi-indolinylidene-3,3"-diones) via an Oxidative -to -nitrogen Acyl Shift of O,O'-Diacyl-leucoindigos(3,3'-Diacyloxy-2,2"-bi-indolyls). J. Chem. Soc. Perkin Trans. 1984, p 2305-2309) is withdrawn in view of applicant’s amendments to the claims.

Claims 10,13,20-22,47, and 49-52 stand rejected under 35 U.S.C. 103 as being unpatentable over Kitao (US 4,449,516) for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 recite the limitation "both or R1 and R2 is C(0)-(optionally substituted heteroaryl) or C(0)-(optionally substituted aryl)” but this is already limited in claim 1 that at least one of R1 or R2 must be 2 or 4-pyridyl. Claims 21 and 22 broaden the narrow scope of claim 10 from which they depend. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 10,13,20-22,47, and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kitao (US 4,449,516).
Kitao teaches compounds of the formula on column 2, lines 25-50, where R1-R4 and R1’-R4’ are hydrogen. halogen (includes, bromine, chlorine, iodine and fluorine), alkyl or aryl and  A and A’ are aryl specifically pyridyl

    PNG
    media_image1.png
    341
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    623
    media_image2.png
    Greyscale


In claim 1, Q can be pyridyl which is a genus encompasses all three meta, para and ortho isomers and n=0 and the anion X- can be CH3SO4-(claim 6).
	Kitao does not specify the 2- or 4-pyridinyl isomer as elected by applicant.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the 4-pyridinyl isomer from the teachings of Kitao as Kitao clearly teaches using any pyridyl ring which would incorporate all three isomers of meta, para and ortho positions of the nitrogen in the ring. Selecting from only three isomers would be obvious as this is a very small list and isomers are chemically similar compounds that suggest one another and would be expected to have similar properties. Choosing a structurally similar isomer is obvious absent a showing of unexpected results. Note that structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ .

Response to Arguments
Applicant's arguments filed regarding Kitao have been fully considered but they are not persuasive. Kitao clearly teaches using any pyridyl group as the aryl ring and this disclosure includes all pyridyl isomers of which only three would be present the meta, para and ortho. No teachings in Kitao indicate the ortho and para isomers cannot be prepared by this method and are therefore excluded, rendering applicant’s arguments that these compounds cannot be reasonable prepared unpersuasive. Example 3 has the uppermost nitrogen in the para position on the ring.  Kitao further teaches R1-R4 can be hydrogen, halogen (which includes bromine), alkyl, or aryl therefore substitution of any of the hydrogens for the functionally equivalent bromine, alkyl or aryl are obvious absent a showing of criticality. One of ordinary skill in the art at the time the invention was made would be able to select either the ortho or para isomer as they represent two out of three choices. While the meta isomer is exemplified in example 2, this is simply an example and not limiting of the broader disclosure of any pyridyl. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ n re Kohler, 177 USPQ 399. 
Applicant has not demonstrated the criticality of ortho (2) or para (4) isomers over the meta (3) in a manner commensurate in scope with the claims and since all are included in the disclosure of pyridyl ring substitution of one known isomer for another especially when selecting from only a list of three is obvious absent a showing of unexpected results for ortho or para isomers. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944). Applicant only shows data for the meta compared to the para position in compounds 4 and 8 of applicant’s specification wherein all R3 and R4 groups are H. Kitao teaches many more species not encompassed by these two compounds and applicant has not amended the claim to include only the specific species taught by example 8 for which applicant has provided unexpected data. The data for example 8 cannot be extended to the numerous other overlapping species which can be arrived at from the broad teachings of Kitao. Accordingly the showing is not sufficient to overcome the teachings of Kitao.
Applicant’s claims are compound claims and if the compound is met by the prior art, it is capable of a similar compounds of similar structure. Regarding applicant’s arguments pf intended use,  Even though Kitao does not teach a dyeing a substrate of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 
Kitao teaches the same dye and it is capable of being used to dye substrates but the claim is not a method claim but rather a product containing only a single dye compound. Since Kitao teaches the same dye compound it would have the same water solubility properties in the absence of a reducing agent and in the presence of oxygen and converts to indigo upon removing the modification. Kitao teaches the dye compound and therefore its properties are present. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761